Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 1 of 15 Page ID #:2672



     1   Douglas Q. Hahn, CA Bar No. 257559
             dhahn@sycr.com
     2
         Salil Bali, CA Bar No. 263001
     3      sbali@sycr.com
         STRADLING YOCCA CARLSON & RAUTH, P.C.
     4   660 Newport Center Drive, Suite 1600
     5   Newport Beach, CA 92660-6422
         Telephone: (949) 725-4000
     6   Fax: (949) 725-4100
     7   Victor G. Hardy (admitted pro hac vice)
            vhardy@hpylegal.com
     8   William M. Parrish (admitted pro hac vice)
            bparrish@hpylegal.com
     9
         R. Floyd Walker (admitted pro hac vice)
    10      fwalker@hpylegal.com
         HARDY PARRISH YANG, LLP
    11   Spicewood Business Center
    12   4412 Spicewood Springs Rd., Suite 202
         Austin, Texas 78759
    13   Phone: (512) 520-9407
    14   Attorneys for Plaintiff Preservation Technologies LLC
    15                      UNITED STATES DISTRICT COURT
    16                     CENTRAL DISTRICT OF CALIFORNIA
    17
    18                                           Civil Action No.
         PRESERVATION TECHNOLOGIES
    19   LLC,                                    2:17-cv-08906-DOC-JPR
    20                                           REVISED
                           Plaintiff,            JOINT RULE 26(F) REPORT
    21
                           vs.                   Jury Trial Demanded
    22
         MINDGEEK USA, INC., ET AL.,
    23
                           Defendant.
    24
    25
    26
    27
    28
                                                1
                                        JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 2 of 15 Page ID #:2673



     1         Pursuant to Rule 26(f) of the Federal Rules of Civil Procedure, Local Rule
     2   26-1, and the Court’s November 6, 2018 Order Continuing Scheduling Conference
     3   (Dkt. No. 74), Plaintiff Preservation Technologies, LLC (“Preservation”) and
     4   Defendants MindGeek USA, Inc., MindGeek S.A.R.L., MG Content RK Ltd., MG
     5   Content DP Ltd., MG Freesites Ltd., and MG Freesite II Ltd. (collectively,
     6   “MindGeek” or “Defendants”), by and through their respective counsel of record,
     7   conferred, starting on November 6, 2018, and discussed the various procedural and
     8   substantive matters pertinent to the instant litigation and hereby jointly submit this
     9   Joint Rule 26(f) Report and this Agreed Schedule.
    10         I.     NATURE AND BASIS FOR CLAIMS AND DEFENSES
    11         This case is a lawsuit for the alleged infringement of the following eleven
    12   U.S. Patent Nos. 5,813,014 (the “’014 Patent”); 5,822,499 (the “’499 Patent”);
    13   6,092,080 (the “’080 Patent”); 6,353,831 (the “’831 Patent”); 6,574,638 (the “’638
    14   Patent”); 6,199,060 (the “’060 Patent”); 5832,495 (the “’495 Patent”); 6,549,911
    15   (the “’911 Patent”); 6,212,527 (the “’527 Patent”); 6,581,071 (the “’071 Patent”);
    16   6,477,537 (the “’537 Patent) (collectively, the “Patents-in-Suit”). The Patents-in-
    17   Suit have all expired. Preservation contends it owns all substantial rights and
    18   interest in the Patents-in-Suit, including all rights to recover for all past
    19   infringement of the Patents-in-Suit.
    20         Preservation alleges that the Defendants have infringed each of the Patents-
    21   in-Suit. Preservation contends that it has been damaged by Defendants’ alleged
    22   infringement. Preservation seeks monetary damages.
    23         Defendants deny infringement and respond that the Patents-in-Suit are
    24   invalid under 35 U.S.C. §§ 101, 102, 103 and 112, among other defenses they will
    25   assert. Defendants also will assert that this case is exceptional for Preservation’s,
    26   inter alia, alleged due diligence failures and alleged assertion of ineligible, expired
    27   patents, and will seek their attorney’s fees and costs.
    28
                                                    -2-
                                           JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 3 of 15 Page ID #:2674



     1         II.     SHORT SYNOPSIS OF THE PRINCIPAL ISSUES
     2         This is an action for patent infringement. The principal issues are likely to be
     3   as follows:
     4         1.      Whether Defendants have infringed the Patents-in-Suit in violation of
     5   35 U.S.C. § 271(a);
     6         2.      Whether the Patents-in-Suit are invalid for failing to meet the
     7   conditions for patentability and satisfy all of the requirements set forth in the
     8   provisions of 35 U.S.C. §§ 101, 102, 103, and 112;
     9         3.      Whether Defendants should prevail on any of their affirmative or
    10   other defenses to infringement;
    11         4.      The proper construction of selected claim terms in the asserted claims
    12   of the Patents-in-Suit;
    13         5.      Whether the patentee is entitled to damages before filing of the
    14   lawsuit;
    15         6.      If one or more of the Patents-in-Suit is infringed and valid, the amount
    16   of Preservation’s damages under 35 U.S.C. § 284; and
    17         7.      Whether attorneys’ fees, costs, or expenses are recoverable under 35
    18   U.S.C. §§ 284 and/or 285.
    19         III.    AMENDMENT OF PLEADINGS
    20         The deadline to amend pleadings with leave of Court is set forth in the
    21   enclosed Schedule A.
    22         IV.     ISSUES TO BE DETERMINED BY MOTION
    23         Defendants will file a Rule 12(c) motion for judgment on the pleadings
    24   relating to patent ineligibility under 35 U.S.C. § 101. The Parties have worked
    25   cooperatively to work out an agreed briefing schedule regarding these items,
    26   enclosed in Schedule A.
    27         The parties anticipate that each Party may file a motion for summary
    28   judgment as to liability at the appropriate time. In addition, the Parties reserve the
                                                   -3-
                                           JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 4 of 15 Page ID #:2675



     1   right to file additional motions as the case develops and the need arises, including
     2   by Defendants as to e.g., standing.
     3           V.    ISSUES AFFECTING MANAGEMENT OF THE CASE
     4           The parties have agreed to the scheduling of dates for this litigation as set
     5   forth in Schedule A.
     6           At the November 5, 2018 Scheduling Conference the Court granted
     7   Plaintiff’s oral motion to consolidate the cases for all purposes, including trial.
     8           The parties have worked cooperatively to streamline management of the
     9   case. The parties have agreed that non source code technical documents will be
    10   produced in advance of source code review in order to make source code review
    11   more efficient. The parties have agreed that early in the case, i.e. 90 days after
    12   complete source code and necessary technical materials have been provided as set
    13   forth in the schedule attached as Schedule “A”, Plaintiff will voluntarily limit the
    14   number of claims at issue and provide early final infringement contentions, in
    15   accordance with the attached proposed Schedule.
    16           Furthermore, the parties have agreed to briefing schedules for claim
    17   construction and Defendants’ anticipated 35 U.S.C. §112 motion, for Defendants’
    18   anticipated Rule 12(c) motion for judgment on the pleadings regarding 35 U.S.C.
    19   §101, and for motions for summary judgment. The parties believe that the
    20   proposed briefing and hearing schedule will aid efficient administration of the
    21   case.
    22           The parties agree that each side may file a single omnibus motion for
    23   summary judgment at the appropriate time, including without limitation as to
    24   infringement, non-infringement, validity, invalidity and damages. Similarly, for
    25   purposes of briefing, the Defendants will submit a single brief for all Defendants.
    26   The Defendants collectively shall be considered a single party for purposes of this
    27   scheduling order. The parties will seek an enlargement of the Court’s page limits
    28   for such motions.
                                                    -4-
                                           JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 5 of 15 Page ID #:2676



     1         VI.    STATEMENT REGARDING SETTLEMENT DISCUSSIONS
     2         AND ADR
     3         The parties have engaged in preliminary settlement discussions, but these
     4   efforts have not been successful. The parties agree to conduct additional settlement
     5   discussions if there is reason to believe that such discussions would be useful, and
     6   agree to mediation before a private mediator in line with Local Rule 16-15.4, ADR
     7   Procedure No. 3.
     8         VII. DISCOVERY PLAN
     9         A.     Discovery Phases
    10         The parties’ proposed timing of pre-trial deadlines, including when
    11   disclosures are due and when discovery should be completed, is set forth in the
    12   Schedule of Pretrial and Trial Dates attached hereto as Schedule A.
    13         B.     Limitations on Discovery
    14         The parties agree that the discovery limits set forth below may be modified
    15   by agreement of the parties or motion to the Court for good cause shown.
    16         1.     Interrogatories: Preservation may serve up to thirty-three (33)
    17   interrogatories on Defendants. Defendants shall be allowed to serve up to thirty-
    18   three (33) interrogatories on Preservation.
    19         2.     Requests for Production: The parties agree that there shall be no limit
    20   on the number of Requests for Production.
    21         3.     Requests for Admissions: Except as indicated below, Preservation may
    22   serve up to fifty (50) requests for admission on Defendants, and Defendants
    23   likewise shall be allowed fifty (50) requests for admission. Prior to serving any
    24   request for admission regarding the authenticity of documents, each party agrees to
    25   request that the opposing party stipulate to the authenticity of all such documents.
    26   If the opposing party fails to stipulate to the authenticity of all such documents
    27   within two weeks of such request, the requesting party may serve on the opposing
    28   party requests for admission on all documents whose authenticity has not been
                                                 -5-
                                          JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 6 of 15 Page ID #:2677



     1   stipulated. The parties are allowed an unlimited number of requests for admission
     2   regarding the authenticity of documents.
     3         4.     Depositions of Parties Pursuant to Fed. R. Civ. P. 30(b)(6), third
     4   parties, and Employees of a Party Pursuant to Fed. R. Civ. P. 30(a)(1):
     5   Preservation and Defendants may take up to eighty-five (85) hours of deposition
     6   testimony. These total time limits, applicable to Preservation and Defendants, do
     7   not apply to depositions of the other side’s experts, or to third-party witnesses.
     8         The parties expect to request Special Master O’Brien to address any issues
     9   relating to the duration of depositions for 30(b)(6) witnesses.
    10         5.     Testifying Experts: The parties agree that by the dates provided in
    11   Schedule A attached hereto, each party shall make the expert witness
    12   identifications and disclosures required under Federal Rule of Civil Procedure
    13   26(a)(2).
    14         6.     Depositions of Experts: Expert deposition time will not be counted in
    15   the deposition limits set forth in Paragraph VII.B.4, but will be limited to seven (7)
    16   hours per expert report. For purposes of this paragraph, rebuttal reports by an
    17   expert are counted with the expert’s principal report on that subject as one report.
    18         8.     Expert Discovery: The proposed timing of identification and
    19   disclosures is set forth in the Schedule of Pretrial and Trial Dates attached hereto
    20   as Schedule A, and supplemented as follows. A testifying expert’s draft reports,
    21   notes, outlines, and any other writings leading up to his or her final report(s) or
    22   declarations in support of any motions in this case are exempt from discovery. In
    23   addition, all communications with a testifying expert with respect to his or her
    24   work on this case are exempt from discovery unless relied upon by the expert in
    25   forming his or her opinions. Nothing in the above sentences should preclude
    26   opposing counsel from obtaining any facts, data, or assumptions the expert is
    27   relying on in forming his or her opinion, including that coming from counsel, or
    28   from otherwise inquiring fully of an expert into what facts, data, or assumptions
                                                 -6-
                                          JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 7 of 15 Page ID #:2678



     1   the expert considered, or into the bases and validity of the expert’s opinions, as set
     2   forth in Fed. R. Civ. P. 26(a)(4)(c).
     3         9.     E-Discovery: The parties agree to submit a Proposed Order Regarding
     4   Discovery of Electronically Stored Information (“ESI Protocol”), at the time of
     5   submitting a Proposed Protective Order (discussed below).
     6         10.    Source Code: The parties also agree to submit a Proposed Order
     7   Regarding Source Code (“Source Code Order”), at the time of submitting a
     8   Proposed Protective Order.
     9         11.    Special Master: Robert C. O’Brien has been appointed as Special
    10   Master in this case. Dkt. No. 77. He shall be responsible, as the case necessitates
    11   and/or the Court requests, to referee discovery disputes.
    12         VIII. TRIAL
    13         The parties request a jury trial. The parties estimate that a consolidated trial
    14   against all Defendants will take 8 days.
    15         IX.    PROPOSED, SPECIFIC DATES FOR LITIGATION
    16         The parties’ proposed pretrial deadlines are set forth in the Schedule of
    17   Pretrial and Trial Dates attached hereto as Schedule A.
    18         X.     OTHER TOPICS UNDER RULE 26(f)
    19         A.     Rule 26(f)(3)(A):
    20                Timing, Form and Disclosure Requirements
    21         1.     Initial Disclosures: By the date set forth in the attached Schedule A,
    22   and without awaiting a discovery request, each party shall disclose in lieu of and in
    23   satisfaction of Rule 26(a)(1) to the opposing party the following information:
    24         (a)    The correct names of the parties to the lawsuit;
    25         (b)    The name, address, and telephone number of any potential parties;
    26         (c)    The name, address, and telephone number of persons having relevant
    27   knowledge of relevant facts, a brief statement of each identified person’s
    28   connection with the case, and a brief, fair summary of the substance of the
                                                   -7-
                                          JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 8 of 15 Page ID #:2679



     1   information known by such person;
     2         (d)    A copy – or a general description and location – of all documents,
     3   electronically stored information, and tangible things that the disclosing party has
     4   in its possession, custody, or control and may use to support its claims or defenses,
     5   unless the use would be solely for impeachment
     6         (e)    Any indemnity and insuring agreements under which any person or
     7   entity may be liable to satisfy part or all of a judgment entered in this action or to
     8   indemnify or reimburse for payments made to satisfy the judgment.
     9         B.     Rule 26(f)(3)(B):
    10         Discovery Subjects, Phases or Limitations, Completion Date
    11         Reserving each party’s right to object to any discovery served by the
    12   opposing party, and without waiver of or prejudice to those rights, the parties set
    13   forth below the subjects on which they currently intend to take discovery,
    14   according to the above discovery plan set forth in Schedule A:
    15         1.     Prosecution of the Patents-in-Suit;
    16         2.     Construction of the terms in any asserted claims of the Patents-in-Suit;
    17         3.     Validity/Invalidity and indefiniteness of the Patents-in-Suit;
    18         4.     Infringement/non-infringement of the Patents-in-Suit;
    19         5.     Willful infringement;
    20         6.     Defendants’ affirmative and other defenses;
    21         7.     The extent and appropriate measure of damages;
    22         8.     All discovery exchanged in Preservation’s prior litigations on the
    23   Asserted Patents, including third party discovery;
    24         9.     Preservation’s standing and all entities having any rights, title and/or
    25   interests in the Asserted Patents;
    26         The parties agree that the subjects of discovery may ultimately encompass
    27   all claims and defenses alleged in the pleadings. Discovery is in the very early
    28
                                                   -8-
                                          JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 9 of 15 Page ID #:2680



     1   stages and the parties reserve the right to seek discovery on additional topics if and
     2   when warranted by the facts and circumstances of the case.
     3         The parties agree that service via electronic transmission to the email
     4   addresses for all counsel of record for that party, or any other agreed-upon email
     5   address, shall constitute proper service, per Federal Rule of Civil Procedure
     6   5(b)(2)(E).
     7         C.      Privilege and Work Product Issues
     8         The parties propose that communications or other material, which would
     9   otherwise need to be logged because it is being withheld from discovery on the
    10   grounds that it is immune from discovery under a privilege or immunity, need not
    11   be logged if that material is (1) communication or material exchanged with in-
    12   house or outside counsel or among counsel of a party, or work product prepared in
    13   anticipation of or for this litigation occurring on or after December 12, 2017; and
    14   (2) communication or material exchanged with in-house or outside counsel, or
    15   work product prepared, from, for or in anticipation of other litigation involving any
    16   of the Patents-in-Suit.
    17         D.      Other Discovery Limitations
    18         Plaintiff may be in possession of confidential material provided by other
    19   third parties in connection with other litigation involving the patents in suit. That
    20   material is subject to confidentiality agreements and or to Protective Orders
    21   entered in the other litigation. To the extent that a dispute arises as to how that
    22   material is to be handled, the parties expect to request Special Master O’Brien to
    23   address the issue.
    24         E.      Protective Order/Scheduling Orders Needed
    25         The parties agree that a Protective Order is needed in this case. The parties
    26   are negotiating the terms of a Protective Order and will submit a Proposed
    27   Protective Order, including any disputed provisions, to the Court for its approval or
    28   decision by the deadline set forth in Schedule A.
                                                  -9-
                                          JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 10 of 15 Page ID
                                 #:2681


   1         F.      Source Code Production
   2         Production of source code will generally be governed by the terms of the
   3   Protective Order and Order Regarding Source Code, the details of which will be
   4   negotiated with the Special Master prior to entry by the Court in this case,
   5   including that Defendants’ source code shall be made available for inspection in
   6   Defendants’ Counsel’s New York office. In addition to any requirements therein,
   7   the parties agree that ten (10) days after the production of any relevant database
   8   schema, which is expected to occur as part of the non-source code technical
   9   production set forth in Schedule A, the parties will meet and confer regarding a
 10    reasonable scope of source code and other data that will be made available for
 11    inspection during the source code review. Furthermore, the parties agree to meet
 12    and confer twenty (20) days after the start of source code review to discuss the
 13    completeness of the production of source code and other data. In addition to the
 14    scheduled meet & confers above, at any time a party can request a meet and confer
 15    to discuss source code production issues. To the extent that the parties are unable
 16    to resolve any disputes in this regard, the parties agree to bring any such dispute
 17    before Special Master O’Brien for resolution. Nothing in this paragraph waives
 18    the right of any party to bring other discovery disputes, including those related to
 19    source code production, to the attention of the Special Master.
 20          The parties also anticipate addressing with Special Master O’Brien any
 21    disputes regarding the time period during which source code must be available.
 22          XI.     OTHER TOPICS UNDER L.R. 26-1
 23          (a)     Complex Cases: The parties agree that this case is not sufficiently
 24    complex to justify utilization of any of the procedures of the Manual for Complex
 25    Litigation.
 26          (b)     Motion Schedule: addressed above.
 27          (c)     Settlement: addressed above.
 28          (d)     Time estimate: addressed above.
                                               -10-
                                        JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 11 of 15 Page ID
                                 #:2682


   1         (e)    Additional parties: addressed above.
   2         (f)    Expert witnesses: addressed above.
   3
   4   DATE: January 9, 2019            HARDY PARRISH YANG LLP

   5                                    By: /s/ R. Floyd Walker
                                            Victor G. Hardy (admitted pro hac vice)
   6                                        William M. Parrish (admitted pro hac vice)
                                            Floyd Walker (admitted pro hac vice)
   7
   8                                        STRADLING YOCCA CARLSON &
                                            RAUGHT, P.C.
   9                                        Douglas Q. Hahn
                                            Salil Bali
 10
                                            Attorneys for Plaintiff Preservation
 11                                         Technologies, LLC
 12
       DATE: January 9, 2019            VENABLE, LLP
 13
 14                                     By: /s/ Ralph A. Dengler (with permission)
                                           Sarah S. Brooks
 15                                        Frank M. Gasparo (Admitted Pro Hac
                                           Vice)
 16                                        Ralph A. Dengler (Admitted Pro Hac
                                           Vice)
 17                                        Todd M. Nosher (Admitted Pro Hac Vice)

 18                                         Attorneys for Defendants MindGeek USA
                                            Inc. et al.
 19
                                   SIGNATURE CERTIFICATION
 20
             Pursuant to Local Rule 5-4.3.4(A)(2)(1), I hereby certify that the content of
 21
       this document is acceptable to counsel for Defendants, MindGeek USA, Inc., et al.
 22
       and I have obtained his authorization to affix his electronic signature to this
 23
       document.
 24
                                        /s/ Douglas Hahn
 25                                     Douglas Hahn
 26
 27
 28
                                                -11-
                                        JOINT 26(F) REPORT
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 12 of 15 Page ID
                                 #:2683


                                          SCHEDULE A
                   [PROPOSED] PRETRIAL AND TRIAL DATES
Case Name: Preservation Technologies LLC v. MindGeek USA Inc., et al.
Case No.: 2:17-cv-08906-DOC-JPR


               Event or Deadline                                       Parties’ Agreed Dates
Second Rule 16 Conference                                                     1/09/19

Parties to comply with Rule 26(f) Report Section                                 1/25/19
X(A)(1) – Initial Disclosures
Parties to submit an agreed Protective Order, ESI                                1/25/19
Protocol and Source Code Order. [If full agreement
cannot be reached, a joint submission showing
agreed provisions of these, along with sections
showing the parties’ competing disputed provisions]
Deadline to Complete Production of Responsive                                    3/01/19
Non-Source Code Technical Discovery described in
Plaintiff’s First Set of Requests for Production,
served Sept. 13, 2018 and due November 15, 2018.

Deadline to identify Accused Websites that share a
common code base/platform and to confer on
representative versions of the source code of the
Accused Websites.
Deadline for Plaintiff to complete production of                                 3/01/19
documents requested in Defendants’ “First Set of
requests For Production, Nos. 1-31” served on
October 15, 2018.
Date for Defendants to make complete Source Code                                 3/11/19
production (including necessary data structures and
configuration files and documents describing the
APIs and API commands used by the Accused
Devices subject to Section F above) relating to
websites that are part of the PornHub Network1 (and
their premium versions) available for inspection,
subject to a P.O. being in place.


1
 The “PornHub Network” includes PornHub, Pornhub Select, YouPorn, RedTube, Tube8, PornMD, Thumzilla,
XTube, including premium versions, gay variants, supporting websites, and related websites.
                                                                  -1-
                                                            SCHEDULE A
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 13 of 15 Page ID
                                 #:2684

                  Event or Deadline                       Parties’ Agreed Dates
Date for Defendants (and Plaintiff if applicable) to             4/22/19
make complete Source Code production (including
necessary data structures and configuration files and
documents describing the APIs and API commands
used by the Accused Devices subject to Section F
above) for the remaining Accused Websites
available for inspection, subject to a P.O. being in
place.
Plaintiff to serve Final Infringement Contentions       90 days after completion of
(FICs) [claims to be further limited before trial]        source code review and
                                                        production of all necessary
                                                        source code, data structures
                                                        and data to understand the
                                                          operation of the accused
                                                                  devices.

Defendant to Serve Final Invalidity Contentions           45-days after service of
                                                              Plaintiff’s FICs
Deadline to add parties                                           7/01/19
Deadline to amend pleadings without leave of Court                7/01/19
Plaintiff to serve Final Election of no more than 40        14-days after Final
Asserted Claims (from within the set of claims in its     Invalidity Contentions
Final Infringement Contentions)
Parties to exchange Proposed Terms for                  10-days after Final Election
Construction for the 40 elected claims                      of Asserted Claims

Parties to exchange Preliminary Claim                   One week after exchange of
Constructions, and intrinsic and extrinsic support,         proposed terms for
including experts.                                         construction of the 40
                                                               elected claims
Parties to meet and confer on proposed                     One week after above
constructions                                             referenced exchange of
                                                             Preliminary Claim
                                                               Constructions
Parties to file a Joint Claim Construction and           30-days after exchange of
Prehearing Statement identifying: (i) the                    Preliminary Claim
construction of those terms on which the parties               Constructions
agree; and (ii) each party’s proposed construction of
the disputed terms; and (iii) parties to identify
experts to be used in claim construction and 112
briefing [the P.O. will set forth procedure for
                                                  -2-
                                             SCHEDULE A
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 14 of 15 Page ID
                                 #:2685

                Event or Deadline                        Parties’ Agreed Dates
objecting]
Plaintiff to file and serve Opening Claim                5 weeks from filing Joint
Construction Brief on the 40 elected claims,             Claim Construction and
including supporting evidence and any expert               Prehearing Statement
declaration in support                                       referenced above
Defendants to file and serve Responsive Claim            4 weeks from service of
Construction Brief, including supporting evidence             Opening Claim
and any declarations in support, and motion to              Construction Brief
dismiss on §112 issues

Plaintiff to file and serve Reply Claim Construction     30-days from service of
Brief, including supporting evidence and any             Defendants’ Responsive
declarations in support and opposition to                Claim Construction Brief
indefiniteness motion
Damages related discovery opens                          30-days after Reply CC
                                                                  Brief
Deadline to Identify Rule 26(A)(2) experts on non-       30-days after Reply CC
damages issues [procedures for objecting to be set                Brief
forth in P.O.]
Deadline to Identify Rule 26(A)(2) experts on            60-days after Reply CC
damages issues[procedures for objecting to be set                 Brief
forth in P.O.]
Close of Fact Discovery                                          8/21/20
Expert Reports (where party bears the burden of          180-days after damages
proof on an issue)                                       related discovery opens
Rebuttal Expert Reports (where party does not bear       30-days after receipt of
the burden of proof on an issue)                         opposing party’s expert
                                                                  report
Reply Expert reports, if allowed by Special Master       TBD by Special Master
Close of Expert Discovery                                        2/12/21
Defendants to file Rule 12(c) motion on §101                     4/01/21
grounds against the 40 elected claims [same page
limits as previously agreed]
Plaintiff’s Opposition to Rule 12(c) motion on §101               5/14/21
grounds
Defendants’ Rule 12(c) motion Reply                               6/11/21


Parties to file opening Summary Judgment Motions          120-days after close of
                                                            Expert Discovery
Parties to Oppose Summary Judgment Motions                40-days after receipt of
                                                 -3-
                                            SCHEDULE A
Case 2:17-cv-08906-DOC-JPR Document 112 Filed 01/10/19 Page 15 of 15 Page ID
                                 #:2686

               Event or Deadline                    Parties’ Agreed Dates
                                                   opposing side’s motion for
                                                      summary judgment
Parties to File Reply Papers on Summary Judgment    21-days after receipt of
Motions                                                opposition briefs
Hearings on Markman, Rule 12(c) and Summary                11/08/21
Judgment related Motions
Final Motion Cut-off Date                                  11/08/21
Pretrial Conference                                         3/14/22
Trial                                                       4/12/22




                                             -4-
                                         SCHEDULE A
